             Case 2:20-cv-00130-JM Document 14 Filed 04/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

JOHN HENRY GANT, JR.                                                                    PLAINTIFF

                                       2:20cv00130-JM-JJV

ANDREW SAUL, Commissioner,
Social Security Administration                                                        DEFENDANT
                                              JUDGMENT

       Pursuant to the Order filed in this matter on this date, it is considered, ordered and adjudged

that the decision of the Commissioner is affirmed, and Plaintiff’s Complaint is dismissed with

prejudice.

       IT IS SO ORDERED this 15th day of April, 2021.



                                                  ____________________________________
                                                  JAMES M. MOODY, JR.
                                                  UNITED STATES DISTRICT JUDGE
